Andree Layton Roaf, Judge, dissenting. I believe that the first officer’s entry into the back yard constituted an illegal search under the Fourth Amendment. It is well established that the curtilage of a home is afforded the Fourth Amendment protection against unreasonable search and seizure. In United States v. Dunn, 480 U.S. 294 (1987), the court said that the curtilage question should be resolved with particular reference to four factors: the proximity of the area claimed to be curtilage to the home; whether the area is included within an enclosure surrounding the home; the nature of the uses to which the area is put; and the steps taken by the resident to protect the area from observation by people passing by. Moreover, since the entry into the backyard area was a war-rantless search, it is presumptively unreasonable. See Fultz v. State, 333 Ark. 586, 972 S.W.2d 222 (1998); Williams v. State, 327 Ark. 213, 939 S.W.2d 364 (1997); Evans v. State, 65 Ark. App. 232, 987 S.W.2d 741 (1999). The burden is then on the State to establish an exception to the warrant requirement. Here, the record reflects that only sketchy information was presented by the State concerning the physical layout of the Millers’ property. We know only that the property was unfenced, that a “dirt path” led around to the rear of the house, and there was a back porch. Although the police had photographs of the home, the State chose not to introduce them into evidence. Accordingly, I cannot find that the State even came close to meeting its burden. While no Arkansas case squarely addresses the question of whether an unfenced back yard and/or back porch of a residence should be afforded a reasonable expectation of privacy under the Fourth Amendment, in Wayne R. LaFave, 1 Search and Seizure, § 2.3(f) (3rd ed. 1996), the following pertinent discussion appears: [W]hen the police come on to private property to conduct an investigation or for some other legitimate purpose and restrict their movements to places visitors could expect to go (e.g., walkways, driveways, porches), observations made from such vantage points are not covered by the Fourth Amendment. But other portions of the lands adjoining the residence are protected, and thus if the police go upon these other portions and make observations there, this amounts to a Fourth Amendment search, and this is so even if these other portions are themselves clearly visible from outside the curtilage. (Emphasis added.) Furthermore, other states have held that entry into both fenced and unfenced back yards of residences is a search. See State v. Parker, 399 So.2d 24 (Fla. App. 1981) (illegal search to enter fenced backyard as it was not accessible to the public and more private than the front); Kann v. State, 694 S.W.2d 156 (1985) (illegal search where officer went to rear of townhouse and entered curtilage to peer through hole in the fence); Emiliano v. Texas, 840 S.W.2d 102 (1992)(illegal search when officers walked around to the back of a residence and looked into a garage at the back of the residence). I concede that legitimate police business may occasionally take officers to part of a person’s premises not ordinarily used by visitors, without running afoul of the Fourth Amendment. See Lafave, § 2.3(f), supra. However, the activities by the police in those instances usually involve far more than a “knock and talk,” in which the person called upon has no obligation to participate, or to even answer the door. See e.g. Brenneman v. State, 264 Ark. 460, 573 S.W.2d 47 (1978) (officer serving traffic citation went to rear of premises to see if defendant was in the yard after receiving no answer to knock at front door and seeing defendant’s car parked nearby); State v. Hider, 649 A.2d 14 (Me. 1994)(officer tracking car thief with tracking dog entered rear of defendant’s curtilage); State v. Austin, 332 S.E.2d 619 (W.Va. 1985) (police properly at rear of house to secure premises while others executed search warrant within). However, I am convinced that the facts in this case establish that the police conducted an illegal search. The officer entered the back yard of the residence after receiving no answer to his knock at the front door. He was fully aware that the owners were detained in Texas after their arrest and admitted that he knew that the information about the arrest in Texas did not constitute a sufficient basis to obtain a search warrant. Under these facts, the officer who later observed the marijuana from the adjacent field would not have been posted there but for the initial impermissible intrusion. All the evidence obtained was thus “fruit of the poisonous tree.” See Wong Sun v. United States, 371 U.S. 471 (1963). Indeed, the discussion quoted quite extensively by the majority from United States v. Doaust, 916 F.2d 757 (1st. Cir. 1990), as supporting an affirmance of the Millers’ convictions actually supports a finding of an impermissible search under the facts of this case. In Doaust, the court stated that a policeman may lawfully go to a person’s home to interview him, and in so doing, can go up to the front door. However, the court said that “if that door is inaccessible there is nothing unlawful or unreasonable about going to the back of the house to look for another door, as part of a legitimate attempt to interview a person,” and that the record reflected that the police went to the back “looking for an accessible main floor entrance” not to see if unlawful activity was taking place, but as part of their efforts to interview Doaust. (Emphasis added.) Moreover, all but one of the remaining cases relied upon by the majority in support of an affirmance are clearly distinguishable. U.S. v. Bradshaw, 490 F.2d 1097 (4th Cir. 1974)(conviction reversed where federal agents received no answer to knock at appellant’s front door, then decided to try the back door and looked in a truck parked near the house while en route to the back door); U.S. v. Anderson, 552 F.2d 1296 (8th Cir. 1977) (conviction affirmed where federal agents received no answer at appellant’s front door, a light was visible inside, agents heard a dog barking at the rear, and walked around the house to see if there was someone with the barking dog); U.S. v. Garcia, 997 F.2d 1273 (9th Cir. 1993)(conviction affirmed where officers went to back door in a good faith belief that they were going to the front door). Only Long v. State, 532 S.W.2d 591 (Tex. 1975), (rehearing denied 1976 )(conviction affirmed where officers received no answer after knocking at both carport and back doors of house and smelled marijuana from an open window as they continued around house to leave) even arguably supports the majority’s position. There is absolutely no evidence in this case to show that the Millers’ front door was not the main entrance, was not fully accessible, or that the rear of the house was visible to passers-by or put to any non-private use. I do not fault the police officer for going to the Millers’ home in an attempt to investigate the tip received from the Texas police. He could have gotten lucky; someone might have been there and consented to a search. However, I believe that the officer had insufficient cause to enter the Millers’ back yard on an investigatory “knock and discuss” after receiving no response to his knock at the front door, and that none of the established exceptions to the Fourth Amendment are applicable to the facts of this case. Citizens of our state should not have to go to the expense of erecting fences, acquiring vicious guard dogs, or posting “No Trespassing” signs in order to enjoy a reasonable expectation of privacy in their back yards. The State has not met its burden of showing that this intrusion was justified, and I would reverse. Hart, Griffen, and Neal, JJ., join.